             Case 2:20-cv-00840-JAD-NJK Document 66
                                                 68 Filed 07/23/20
                                                          08/04/20 Page 1 of 3
                                                                             2




                                   UNITED STATES DISTRICT COURT
1                                       DISTRICT OF NEVADA
2
          FEDERAL TRADE COMMISSION,
3                                                                   Case No. 2:20-cv-00840-JAD-NJK
                Plaintiff,
4                                                                   STIPULATION AND ORDER FOR
5               v.                                                  EXTENSION OF TIME TO FILE
                                                                    ANSWER
6         LEAD EXPRESS, INC., et al.,                               (Second Request)

7               Defendants.
8
9             Pursuant to Local Rule IA 6-1, the FTC and Defendants (collectively, the "Parties"), by

10 and through their undersigned counsel, hereby stipulate and agree to extend the time for
11 Defendants to answer or otherwise respond to the complaint in this action (“Complaint”). This is
12
     the second stipulation for extension of time to file an answer or otherwise respond to the
13
     Complaint. In support thereof, the Parties state:
14
     1.       Pursuant to the Court’s Order, dated June 16, 2020 (ECF No. 40), Defendants’ responsive
15
16            pleadings are due on July 24, 2020.

17 2.         The Parties stipulate and agree that good cause exists to extend the time within which to

18            file an answer, and that the parties are acting in good faith. In particular, the Parties
19            stipulated to the entry of Preliminary Injunctions (see ECF Nos. 44-47). Since then, the
20
              Parties have been working with the Receiver in the discharge of his duties, and
21
              Defendants have been taking all necessary steps to comply with the Preliminary
22
              Injunctions, which consumed their time and focus.
23
24 3.         This 30-day extension to file responsive pleadings will not delay the proceedings because

25            the Parties have agreed to begin limited discovery in advance of the agreed-on August 24,
26            2020 responsive pleading filing deadline.
27
                                                    Page 1 of 3
           Case 2:20-cv-00840-JAD-NJK Document 66
                                               68 Filed 07/23/20
                                                        08/04/20 Page 2 of 3
                                                                           2




     4.     Now, Defendants seek a 30-day extension from July 24 in which to file responsive
1
2           pleadings. The FTC stipulates to this extension.

3    5.     Therefore, the Parties stipulate and agree that Defendants shall have until August 24,

4           2020 to answer or otherwise respond to the Complaint.
5    6.     This agreement shall be without prejudice to any party and is made in good faith and not for
6
            the purpose of delay.
7
8           IT IS SO STIPULATED.

9
      /s/Gregory A. Ashe                               /s/ M. Magali Mercera
10    GREGORY A. ASHE                                  M. MAGALI MERCERA (Nev. Bar #11742)
11    HELEN CLARK                                      Pisanelli Bice PLLC
      Federal Trade Commission                         400 South 7th Street, Suite 300
12    600 Pennsylvania Avenue NW                       Las Vegas, NV 89101
      Washington, DC 20850                             Telephone: 702-214-2100
13    Telephone: 202-326-3719 (Ashe)                   Facsimile: 702-214-2101
      Telephone: 202-326-3373 (Clark)                  E-mail: mmm@pisanellibice.com
14
      Facsimile: 202-326-3768
15    Email: gashe@ftc.gov; hclark@ftc.gov             DAVID N. ANTHONY
                                                       MICHAEL E. LACY
16    NICHOLAS A. TRUTANICH                            TIMOTHY A. BUTLER
      United States Attorney                           RYAN J. STRASSER
17    LINDSAY AGER                                     Troutman Pepper Hamilton Sanders LLP
      Assistant United States Attorney                 600 Peachtree Street, NE, Suite 3000
18    Nevada Bar No. 11985                             Atlanta, GA 303008
19    333 Las Vegas Blvd. South, Suite 5000            Telephone: 804-697-5410 (Anthony)
      Las Vegas, Nevada 89101                          Telephone: 804-697-1326 (Lacy)
20    Phone: (702) 388-6336                            Telephone: 404-885-3697 (Butler)
      Facsimile: (702) 388-6787                        Telephone: 804-697-1478 (Strasser)
21                                                     Email: david.anthony@troutman.com,
      Attorneys for Plaintiff Federal Trade            Michael.lacy@troutman.com,
22    Commission
                                                       timothy.butler@troutman.com,
23                                                     ryan.strasser@troutman.com

24 IT IS SO ORDERED.                                   Attorneys for Defendants Lead Express, Inc.,
   Dated: August 4, 2020                               Camel Coins, Inc., Sea Mirror, Inc., Naito
25 .                                                   Corp., Kotobuki Marketing, Inc., Ebisu
                                                       Marketing, Inc., Hotei Marketing, Inc.,
   .                                                   Daikoku Marketing, Inc., Takehisa Naito, and
26 _____________________________                       Keishi Ikeda
27 Nancy J. Koppe
   United States Magistrate Judge
                                                Page 2 of 3
